       Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GREGORY MADURO,                                      Civil Action No.

     Plaintiff,

v.                                                   JURY TRIAL DEMANDED

S-2 INTERNATIONAL LLC,

     Defendant.


                         COMPLAINT FOR DAMAGES

        COMES NOW, Gregory Maduro (“Plaintiff” or “Mr. Maduro”), by and

through his undersigned counsel, and files this, his Complaint for Damages against

S-2 International LLC (“Defendant” or “S-2”), and shows the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorneys’ fees for Defendant’s violation of his rights under the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq. (“ADA”).




                                          1
      Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 2 of 21




                          JURISDICTION AND VENUE

                                            2.

      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331

and 1343, 42 U.S.C. § 12117, and 29 U.S.C. § 261(b).

                                            3.

      Defendant does business in this judicial district. Additionally, the unlawful

employment practices alleged in this Complaint were committed within this

district. In accordance with 28 U.S.C. § 1391, venue is appropriate in this Court.

                                      PARTIES

                                            4.

      Plaintiff is a citizen of the United States of America and a resident of the

State of Georgia. Plaintiff is subject to the jurisdiction of this Court.

                                            5.

      Defendant is a Domestic Limited Liability Company qualified and licensed

to do business in Georgia, and at all times material hereto has conducted business

within this District.




                                           2
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 3 of 21




                                         6.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, Jennifer L. Mead, 5916 East Lake Parkway,

Suite 311, McDonough, GA 30253.

                                         7.

      At all such times, Plaintiff was also an “employee” of Defendant as defined

under the ADA at 42 U.S.C. § 12111(4).

                                         8.

      During all times relevant hereto, Defendant has employed fifteen (15) or

more employees for the requisite duration under the ADA. Defendant is therefore

covered under the ADA in accordance with 42 U.S.C. § 12111(5).

                     ADMINISTRATIVE PROCEDURES

                                         9.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on May 8, 2020.

                                         10.

      The EEOC issued a “Notice of Right to Sue” on October 7, 2020, entitling

an action to be commenced within ninety (90) days of receipt of that notice.




                                         3
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 4 of 21




                                        11.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                            FACTUAL ALLEGATIONS

                                        12.

      Plaintiff began working for the Defendant as an independent contractor on or

about February 2, 2018, prior to his being hired for the permanent position as

Director of Sales and Marketing on August 10, 2018.

                                        13.

      Plaintiff previously served in the Army and due to injuries sustained while in

the service, has permanent spinal injuries and nerve damage, which affect his

mobility.

                                        14.

      Plaintiff disclosed the limitations of his disability to owners Jennifer Mead

and Chris Mead (the “Meads”) and supervisor, Brian Lawson, that due to these

limitations, he could not be in the office 5 days a week but would be 2 days a

week. The Meads, and Brian Lawson, agreed to those employment terms.




                                         4
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 5 of 21




                                       15.

       Plaintiff submitted a plan for Business Development and Marketing

Director which included a future compensation plan. This plan is referred to as the

“original plan.” The Original Plan indicated Plaintiff would 1) build an outside

and “inside” sales team, 2) would replace Plaintiff’s commission structured

compensation plan with a salary and the opportunity to earn bonuses on the

company’s and his sales team’s performance, and 3) come into the office at least

twice a week.

                                       16.

      The Meads and Brian Lawson, Plaintiff’s immediate supervisor, agreed to

the terms of the “original plan.”

                                       17.

      In May 2019, Plaintiff spoke to his supervisor, Brian Lawson, and requested

that the “original plan” be implemented. Lawson agreed.

                                       18.

      Plaintiff was also the Inside Sales Manager.

                                       19.

      In September / October, 2019, Plaintiff pushed to hire a gentleman for his

inside sales team. Lawson chose to train this particular new sales hire, while


                                        5
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 6 of 21




excluding Plaintiff from the training. Plaintiff questioned Lawson and was told

that the new hire would report to him due to his inability to be in the office five

days a week.

                                          20.

      Lawson also informed Plaintiff that he would be taking over inside sales

because he could not commute to the office 5 days a week. Lawson took the

position, which included a raise, from Plaintiff, due to his disability.

                                          21.

      On November 15, 2019, Plaintiff requested a meeting with the Meads, and

Human Resources representative, Stephanie Muese, to discuss 1) Lawson’s and the

company’s failure to follow company policy, 2) alleged HIPAA violations and 3)

discrimination on account of his disability.

                                          22.

      On November 17, 2019, Plaintiff filed a complaint against the Vice

President, Brian Lawson, with human resources asserting the company had

discriminated against him because of his medical condition and policy violations.




                                           6
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 7 of 21




                                        23.

      Plaintiff was informed that Jennifer Mead and Brian Lawson were to meet

offsite on November 21, 2019 to discuss Plaintiff’s claims of discrimination and

concerns. Muese confirmed the meeting.

                                        24.

      On November 21, 2019, Plaintiff and Jennifer Mead conferred, wherein she

stated that she had prepared his review for his current position, but not his new job

description.   Plaintiff learned that his current position had been eliminated.

Plaintiff was presented with a new position, National Account Manager, which

required outside sales 4 days per week, in the office 1 day a week and no

marketing or management responsibilities. The new position, which was to start

January 6, 2020, required considerable travel, and also represented a substantial

loss of income.

                                        25.

      Plaintiff complained during this meeting on November 21, 2020, that the

new position did not accommodate his disability.           Plaintiff asked for the

accommodation of traveling only 2 days a week, due to his medical condition, but

the “new” position required that he travel 4 days per week.




                                         7
      Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 8 of 21




                                           26.

      Chris Mead told Plaintiff that if he chose not to take this position, he would

be terminated for refusing the position.

                                           27.

      Defendant was most definitely aware of Plaintiff’s disability, therefore,

deliberately forcing Plaintiff into a position they knew he could not perform due to

his physical inability to do so.

                                           28.

      On November 21, 2020, Plaintiff was terminated because of his disability

and complaints of discrimination due to his physical disability.

                                           29.

      The Defendant retaliated against Plaintiff for requesting to preserve a

position for which he was hired, and one which allowed him accommodations. By

forcing Plaintiff out of that position and stating that he either agree to a position

with no accommodations or be terminated, the Defendant violated Plaintiff’s rights

under the ADA.




                                           8
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 9 of 21




                             CLAIMS FOR RELIEF

                           COUNT I
        DISABILITY DISCRIMINATION IN VIOLATION OF ADA

                                         30.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         31.

      Plaintiff has physical impairments, which limited one or more major life

activities, including but not limited to seeing, hearing, speaking, learning, reading,

concentrating, thinking, communicating, and working.

                                         32.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.

                                         33.

      Defendant was aware of Plaintiff’s disabilities.

                                         34.

      Defendant regarded Plaintiff as having a disability such that he is a person

with a disability within the meaning of the ADA, as amended.

                                         35.

      Plaintiff has a record of having a disability such that he is a person with a

disability within the meaning of the ADA, as amended.

                                          9
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 10 of 21




                                          36.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                          37.

      Defendant terminated Plaintiff’s employment because of his disability,

perceived disability, or record of having a disability.

                                          38.

      Defendant terminated Plaintiff’s employment shortly after Plaintiff

requested a compensation plan be implemented and complained of disability

discrimination. The “original” plan included that he maintain his position, which

allowed him an accommodation due to his disability and had previously been

agreed upon.

                                          39.

      By terminating Plaintiff’s employment because of his disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as

amended.

                                          40.

      Defendant treated other employees outside Plaintiff’s protected class

differently.


                                          10
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 11 of 21




                                        41.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of this violation of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et

seq., 42 U.S.C. §2000e et seq. and 42 U.S.C. §1981A.

                                        42.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                        43.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and has otherwise adversely affected his status

as an employee because of his disability.

                                        44.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected his psychological and

physical well-being.




                                        11
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 12 of 21




                                          45.

      As a result of Defendant’s discriminatory actions against Plaintiff, he has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                          46.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.

                                          47.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                                          48.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).




                                          12
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 13 of 21




                          COUNT II
         FAILURE TO ACCOMMODATE IN VIOLATION OF ADA

                                         49.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         50.

      Plaintiff has physical impairments, which limited one or more major life

activities, including but not limited to seeing, hearing, speaking, learning, reading,

concentrating, thinking, communicating, and working.

                                         51.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.

                                         52.

      Defendant was aware of Plaintiff’s disabilities.

                                         53.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                         54.

      Plaintiff was able to perform the essential functions of his job with a

reasonable accommodation.



                                          13
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 14 of 21




                                          55.

         Plaintiff requested that Defendant accommodate his disability by allowing

him to maintain a position for which he was hired, affording him an

accommodation.

                                          56.

         Upon receiving Plaintiff’s requests, Defendant failed to engage in any

interactive process with Plaintiff regarding his request due to his disability.

                                          57.

         Defendant refused to continue to provide Plaintiff with reasonable

accommodations, even though to do so would not impose an undue hardship.

                                          58.

         By refusing to accommodate Plaintiff, Defendant violated the ADA, as

amended.

                                          59.

         Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s failure to accommodate Plaintiff’s disability was undertaken in bad

faith.




                                          14
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 15 of 21




                                        60.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity, and has otherwise adversely affected his status

as an employee because of his disability.

                                        61.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected his psychological and

physical well-being.

                                        62.

      As a result of Defendant’s discriminatory actions against Plaintiff, he has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                        63.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.




                                        15
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 16 of 21




                                          64.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                         COUNT III
      RETALIATION IN VIOLATION OF THE ADA, AS AMENDED

                                          65.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                          66.

      Plaintiff has physicial impairments which substantially limit one or more

major life activities including but not limited to concentrating, thinking and

working.

                                          67.

      Plaintiff’s physical impairments are “disabilities” within the meaning of the

ADA, as amended.

                                          68.

      Defendant was aware of Plaintiff’s disabilities.




                                          16
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 17 of 21




                                         69.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                         70.

      Defendant terminated Plaintiff for requesting to maintain the job position for

which he was hired, which allowed him an accommodation for his disability and/or

perceived disability.

                                         71.

      Plaintiff’s request for an accommodation of his disability and/or perceived

disability constitutes protected conduct under the ADA, as amended.

                                         72.

      Defendant retaliated against Plaintiff by terminating his employment on the

basis of his request for an accommodation.

                                         73.

      Defendant terminated Plaintiff’s employment within a close temporal

proximity to Plaintiff’s accommodation requests and complaints of discrimination

based on his disability.




                                         17
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 18 of 21




                                         74.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                         75.

      Defendant’s retaliatory actions against Plaintiff were in violation of the

ADA, as amended.

                                         76.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                         77.

      As a result of Defendant’s retaliatory actions against Plaintiff, he has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                         78.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory

damages, equitable relief, attorneys’ fees, costs of litigation and all other relief

recoverable under the ADA, as amended.




                                         18
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 19 of 21




                                          79.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited

malice or reckless indifference to the federally protected rights of Plaintiff.

                                          80.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

      WHEREFORE, Plaintiff judgment as follows:

      (a)           A declaratory judgment that Defendant has engaged in unlawful

                    employment practices in violation of the ADA;

      (b)           Injunctive relief of reinstatement, or front pay in lieu thereof,

                    and prohibiting Defendant from further unlawful conduct of the

                    type described herein;

      (c)           General damages for mental and emotional suffering caused by

                    Defendant’s misconduct;

      (d)           Punitive damages based on Defendant’s willful, malicious,

                    intentional,   and   deliberate    acts,   including   ratification,

                    condonation and approval of said acts;


                                          19
     Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 20 of 21




      (e)          Special damages and/or liquidated damages for lost wages and

                   benefits and prejudgment interest thereon;

      (f)          Trial by jury as to all issues;

      (g)          Prejudgment interest at the rate allowed by law; and

      (h)          All other relief to which he may be entitled.


      Respectfully submitted the 20th day of November, 2020.

                                         BARRETT & FARAHANY

                                          s/ Ian E. Smith
                                         Ian E. Smith
                                         Georgia Bar No. 661492

                                         Attorney for Gregory Maduro


1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
iesmith@justiceatwork.com




                                          20
Case 1:20-cv-04758-CAP-LTW Document 1 Filed 11/20/20 Page 21 of 21




 Filename:           00477921.DOCX
 Directory:          C:\Users\marilyn\Documents
 Template:
                      C:\Users\marilyn\AppData\Roaming\Microsoft\Templates\Normal.
     dotm
 Title:               Maduro - Draft Complaint (00477921).DOCX
 Subject:
 Author:              Ian E. Smith
 Keywords:
 Comments:
 Creation Date:       10/28/2020 1:13:00 PM
 Change Number:       13
 Last Saved On:       11/20/2020 10:03:00 PM
 Last Saved By:       Marilyn D. Schmitt
 Total Editing Time: 1,194 Minutes
 Last Printed On:     11/20/2020 10:04:00 PM
 As of Last Complete Printing
     Number of Pages: 20
     Number of Words:         2,530 (approx.)
     Number of Characters: 14,145 (approx.)
